Citation Nr: 0627794	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left leg disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefit sought on appeal.  
The veteran, who had active service from January 1951 to 
October 1951, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 



FINDING OF FACT

The veteran is not shown to have a left leg disorder that is 
causally or etiologically related to service.



CONCLUSION OF LAW

A left leg disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in December 2002.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  While 
the veteran indicated that he received treatment for his left 
leg from Dr. Hancock, several attempts to obtain Dr. 
Hancock's treatment records were unsuccessful.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.

The veteran contends that he initially broke his left leg 
prior to entering service, and that while in basic training 
he aggravated the condition, leading to his discharge for 
disability.  While the veteran's DD-214 confirms that he was 
discharged due to a disability, the form fails to specify 
what the nature of the disability was.  Attempts to locate 
the veteran's service medical records were unsuccessful, and 
the records are presumed to have most likely been destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b). See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).   Additional attempts were made to 
corroborate the veteran's account, and evidence from the sick 
call rolls showed that the veteran was in sick call twice in 
September 1951.  However, the sick call records fail to 
specify the reason that the veteran was in sick call.

Regardless, even if the records showed treatment of the 
veteran's left leg while in service, the veteran's file is 
devoid of any medical evidence of a current left leg disorder 
that is related to service.  While X-rays of the veteran's 
left leg reveal evidence of a screw being placed in the left 
femur, an accompanying VA out patient treatment record showed 
that it was reported that the fracture had occurred at the 
age of 14.  In any event there is no medical evidence that 
the veteran has any disability or limitation with regard to 
the left leg.  In fact, the radiologist indicated that the 
femur had good position and alignment and he saw nothing to 
indicate osteomyelitis or malalignment.  Furthermore, even if 
the X-ray was reflective of a left leg disorder, the file is 
devoid of a medical opinion of record indicating that the 
veteran's a left leg disorder was related to service. 

In the absence of proof of a present disability, there can 
not be a valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran's file is devoid of any evidence of 
either a current left leg disorder, or any evidence that the 
veteran had a preexisting left leg disorder that was 
aggravated during service, and the veteran's claim is 
therefore denied.


ORDER

Service connection for a left leg disorder is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


